Per Curiam.

For the following reasons, we affirm the order of the commission.
In its first and second propositions of law, Allnet argues that Ohio Bell’s refusal to provide it one-plus dialing for intra-LATA toll calls and its failure to discount current access charges for such calls are unjust, unreasonable, and unjustly discriminatory under R.C. 4905.26, and in violation of R.C. 4905.32, 4905.33, and 4905.35. We disagree.
R.C. 4905.32 provides in part:
“No public utility shall charge, demand, exact, receive, or collect a different rate, rental, toll, or charge for any service rendered, or to be rendered, than that applicable to such service as specified in its schedule filed with the public utilities commission which is in effect at the time.”
Allnet contends that Ohio Bell’s existing tariff requires it to apply to Allnet’s intra-LATA calls the non-premium access charge (fifty-five percent discount) otherwise applicable to interstate and intrastate inter-LATA calls. It reasons this is required by the commission’s order in case No. 83-464-TP-COI, under *206which the access charges approved in the Ameritech Operating Companies Tariff FCC No. 2 are “mirrored” in Ohio. However, the non-premium charges approved in the FCC tariff are applied only in instances in which access is obtained through Feature Groups A and B. Because such inter-LATA calls are placed through local exchange facilities equipped with Feature Group D, they are properly charged the premium rate on the federal level. Because the Ohio tariff mirrors the FCC tariff, Ohio Bell is also properly charging the “premium” access rate for intra-LATA calls (as well as for intrastate inter-LATA calls) placed over Feature Group D facilities. The commission recognized as much in its order by finding that application of the fifty-five percent non-premium charge to intraLATA calls as suggested by Allnet “would require the commission to end the mirroring of its charges with the FCC charges.” Accordingly, Ohio Bell is charging in accordance with its tariff and has not violated R.C. 4905.32.
R.C. 4905.33 provides in part:
“No public utility shall directly or indirectly * * * demand, collect or receive from any person, firm, or corporation a greater or lesser compensation for any services rendered * * * than it charges * * * or receives from any other person, firm, or corporation for doing a like and contemporaneous service under substantially the same circumstances and conditions.”
Allnet alleges that Ohio Bell is collecting “a greater compensation from Allnet than from its own MTS [long distance] service provision from a ‘like and contemporaneous’ service under the ‘same circumstances.’ ” Allnet has provided no further reasoning or record citations to support this less-than-clear statement. In order to find discrimination under this provision, Allnet would have to show that the access charge assessed it for intra-LATA toll calls is greater than that which Ohio Bell assesses itself, as reflected in some manner as a part of Ohio Bell’s overall MTS rates. Allnet has made no such showing on this record.
In its brief, Allnet relies on the commission’s recent determination in In re the Establishment of Rules for Large Exchange Cos. (Jan. 7, 1993), PUCO No. 92-1149-TP-COI that a local exchange company must impute access charges to itself in determining their appropriate overall MTS rate. Even so, this requirement in itself does not establish what would be required for an R.C. 4905.33 violation— that Ohio Bell has charged Allnet more for access than it is required to charge (or impute) to itself. Under W. Elec., supra, Ohio Bell is only required to provide access equal to that provided AT & T, which it has done. It would appear that Allnet’s argument could not be raised until the commission affirmatively approved further competition in the intra-state market and placed Ohio Bell on equal footing with the competing IXCs. That Allnet’s argument is premature is further evidenced by the difficulty with which it attempted to phrase the R.C. 4905.33 violation. This record does not show such a violation.
*207R.C. 4905.35 provides:
“No public utility shall make or give any undue or unreasonable preference or advantage to any person, firm, corporation, or locality, or subject any person, firm, corporation, or locality to any undue or unreasonable prejudice or disadvantage.”
Under this provision, Allnet argues that it is discriminatory for Ohio Bell to offer itself one-plus dialing and not its intra-LATA competitors. Allnet makes a similar argument as to the second paragraph of R.C. 4905.32, which provides:
“No public utility * * * shall extend to any person, firm, or corporation, any rule, regulation, privilege, or facility except such as are specified in such schedule and regularly and uniformly extended to all persons, firms, and corporations under like circumstances for like, or substantially similar, service.” (Emphasis added.)
Under both provisions, discrimination is not prohibited per se but is prohibited only if without a reasonable basis. Twps. of Mahoning Cty. v. Pub. Util. Comm. (1979), 58 Ohio St.2d 40, 12 O.O.3d 45, 388 N.E.2d 739. W. Elec., supra, provides clear rationale for the disparate treatment between the BOCs and the IXCs on an intra-LATA basis. Allnet’s witness stated that Ohio Bell would not be significantly injured if IXCs were granted dialing parity on an intra-LATA basis. However, that statement was not supported by concrete data and was refuted by the testimony of one of Ohio Bell’s witness, who stated that substantial damage would occur due to Ohio Bell’s inability to offer inter-LATA service in competition with the IXCs. Clearly, the dialing disparity results from “ralike circumstances,” and Allnet has failed to sustain its burden on this issue. The commission correctly found:
“Nor was there a showing by Allnet that Allnet and Ohio Bell are similarly situated, or that Allnet is treated differently than any other IXC. The mere fact that both Allnet and Ohio Bell are engaged in intraLATA interexchange market is not sufficient to prove unjust discrimination, as both companies differ in a myriad of ways, e.g., Ohio Bell provides basic local exchange service and under Ohio regulation, is the carrier of last resort.”4
*208As its third proposition of law, Allnet argues that the commission erred in finding that Allnet had not proved that it was technically feasible for Ohio Bell to offer IXCs one-plus intra-LATA dialing. Since we hold that Ohio Bell is charging Allnet the appropriate tariffed access charge and that Allnet has failed to show that such charge or the failure to offer one-plus access is discriminatory, this issue is not relevant. It is apparent that the issue is not so much whether the technology exists for the service, but the cost to Ohio Bell to implement the service and the service’s effect on Ohio Bell’s competitive position, considering that it is still precluded from offering inter-LATA toll service. While the testimony showed that the service could be offered on a 1-PIC basis,5 the testimony conflicted as to the expense and competitive issues (addressed above), from which no definitive determination could be made. We find that the commission was justified in not requiring Ohio Bell to offer one-plus intra-LATA service for IXCs absent a more detailed study, which was not provided by Allnet.
Allnet also argues that the commission failed to take administrative notice of Ameritech’s (the parent of Ohio Bell) filing for a declaratory ruling with the FCC. In that filing (made March 1, 1993), Ameritech offered to provide intra-LATA one-plus dialing to the IXCs if the BOCs were no longer prohibited from providing inter-LATA service. On March 9, 1993, Allnet requested the commission to take administrative notice of the filing. The commission did not specifically address the request or the filing in its order, and refused Allnet’s request for rehearing on that issue, with little comment.
"While the filing corroborates that one-plus service could technically be provided and apparently that the cost to do so is not an impediment, it leaves open the competitive issue which is the heart of this case — whether further competition should be permitted in the intra-LATA market to Ohio Bell’s potential disadvantage, without also permitting Ohio Bell to offer inter-LATA toll service. Thus, this Ameritech filing adds little to the record, and the commission did not abuse its discretion (or prejudice Allnet) by failing to take administrative notice of the filing.
As its fourth proposition of law, Allnet contends that the commission’s order violates R.C. 4903.09, which provides:
*209“In all contested cases * * * the commission shall file, with the records of such cases, findings of fact and written opinions setting forth the reasons prompting the decision arrived at, based upon said findings of fact.”
The purpose of R.C. 4903.09 is to provide the court with sufficient details to enable it to determine how the commission reached its decision. Gen. Tel. Co. v. Pub. Util. Comm. (1972), 30 Ohio St.2d 271, 59 O.O.2d 338, 285 N.E.2d 34; MCI Telecommunications Corp. v. Pub. Util. Comm. (1988), 38 Ohio St.3d 266, 270, 527 N.E.2d 777, 781. While earlier decisions focus on the detail of the commission’s findings and reasoning to assist the court in determining the reasonableness of the order (see Commercial Motor Freight, Inc. v. Pub. Util. Comm. [1951], 156 Ohio St. 360, 363-364, 46 O.O. 210, 211-212, 102 N.E.2d 842, 844-845), later cases focus on whether the commission has supplied some factual basis and reasoning based thereon in reaching its conclusion. See MCI Telecommunications Corp. v. Pub. Util. Comm. (1987), 32 Ohio St.3d 306, 513 N.E.2d 337.
Allnet argues that the commission merely recited the testimony of the witnesses and failed to apply any evidence in reaching its decision. The commission’s order sets forth sufficient detail to permit the court to determine the basis of its reasoning. As to proposition of law one, the order shows (albeit implicitly) that Allnet is being charged the appropriate tariffed (premium) access charge. As to proposition of law two, the order shows that Allnet did not meet its burden of showing unjust discrimination. Since there was no unjust discrimination, proposition three’s allegation of the technical feasibility of offering one-plus dialing is irrelevant.
Accordingly, we affirm the order of the commission.

Order affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., dissents.

. In its initial brief under proposition one, Allnet made much of the commission’s additional finding that Allnet failed to present evidence as to what the appropriate discount for intra-LATA access should be, assuming one was appropriate. Allnet argues that it does not have the burden to formulate the appropriate remedy, but that having shown that a practice is discriminatory, the duty of formulating a remedy lies with the commission. This technical position has support. In Twps. of Mahoning Cty., supra, this court, after finding rates as between certain customers discriminatory under R.C. 4905.33, remanded the cause to the commission for the appropriate proceeding to set new rates. Here, however, Allnet has failed on the threshold issue of undue discrimination, i.e., that there is no reasonable basis for the disparate treatment. In any event, the commission’s *208implicit finding that the fifty-five percent discount is inappropriate on an intra-LATA basis has merit because that discount took into consideration inferior technical quality as well as dialing disparity. Even Allnet’s witness rather unenthusiastically supported the fifty-five percent discount, recognizing that the commission has the authority to adopt its own intra-LATA access structure and that the FCC discount was merely an example or suggestion that the commission could adopt.


. 1-PIC would permit a subscriber to use Allnet for its inter-LATA and intra-LATA toll traffic on a one-plus (presubscription) basis.